Title: To Benjamin Franklin from William Carmichael, 12 August 1780
From: Carmichael, William
To: Franklin, Benjamin



Dear Sir,St. Ildephonso Aug. 12th. 1780.
I did myself the Honor of answering yours of the 17th. of June by a Courier from the French ambassador, but not having the Copy of my Letter to you, with me here, I cannot recollect the Date. M. Jay Sent by the same conveyance Sir John Dalrymples memorial and others papers. M. Cumberland Still remain at Madrid, but as the Count de Montmorin doth not appear uneasy in this Account, altho’ his Court is as much interested as we are, the Residence of this Gentleman doth not give us so much Apprehension, as we should otherwise feel from this Circumstance and the Misterious Conduct of this Court.
Our affairs are in much the same Situation as when I last wrote, but I hope a little time will remove our doubts and show more clearly the Intentions of his Catholic Majesty. We are without remittances or Information from Congress, altho’ the Count de Montmorin hath received Letters from the Chevalier de La Luzerne as late as the 12th. of May.
The uneasiness which you have so often experienced in a similar Situation will lead you to compassionate ours at present, and as M. Deane is probably now with you, I hope you will prevail upon him to give us an ample detail of the actual State of america & of our Friends there, which it will be proper to convey by a Courier from the Court. I cannot too often repeat my Sense of the Friendly Conduct of the Ct. de Montmorin’s Conduct.
I have been assured by the Gentlemen I mentioned to you in my last that no such manuscripts exists on the Library of the Escurial, as those mentioned by Sir J. D.
The Courier that brings this informs us of the arrival of a Convoy from St. Domingo at Cadiz. The Ct. D’Estaing hath been received with much Distinction here, & various Conjectures are formed of his Destination. He hath frequent and long conferences with the Ministers, & appears to be in very good Spirits. It is hoped, that the Cadiz Grand Fleet which sailed the 29th. Ulto. consisting of 36. Sails of the Line hath Joined that of Ferrol, which will make it amount to 40. Mr. … had much to gain. M. Jay informs me that he has written to you on the subject of Money. I am much afraid to touch on that thing, but necessity must plead my Excuse. I therefore beg leave to tel you, that I have touched only 4800. Livres of my Salary since my appointment (now near nine months) & that the money you remitted M. Jay, is almost expended, without the least hopes of my receiving any more. My Expences since I left America amt. to upwards of 700 pounds sterlg. I mention this to you without knowing how far it will be in your Power to assist us.
I have not received from my name sake the Copies of Letters which you mention to have passed between Messrs. Grand & Lee. Depend upon it, that the Latter will do you all the Injury that malice can contrive and put in Execution. The Print you sent to Mrs. Jay hath served to excite Curiosity.
I know no present that I can make to the Princess de Masserano & Several others that will be so agreable; when we are in love with the Talents & reputation of any one, we wish to know something of his Physiognomy, and to have frequent occasions of contemplating it, If therefore my name sake will send me a few Copies of the same print, He may command my Services to procure him any thing in a similar way in this Country.
The Ct. de Montmorin honors me with such particular marks of Friendship & Esteem, that any of the Couriers to him will charge themselves willingly with the Care of them. I intreat you to mention me in the proper manner to those I had the Honor of seeing with you at Paris, particularly to Mr. Chaumont & family Mr. Grand & the family of the marquis de la fayette, whom no doubt you often see.
I have the Honor to be with the highest Respect Your Excellency’s most oblid. & most obedient Servant
(signed) William Carmichael


P.S. I have received a very civil & polite Letter from the Baron de Schulenburgh in answer to one I wrote him.

Have you any correspondence with that Court?
The Baron de Ramel late Minister of Sweden at this Court is probably at Paris, I beg you to mention to him the sense I have of his Civilities, if you should chance to see him. … and Friendship manner, which I attribute entirely to his desire of showing on all occasions the Union that subsist between his Court and the United States.— The Cte. D’Estaing observes the same Conduct. I have given you the trouble of reading Letter written with bad ink, and the moment before the Departure of the Courier from whose Dispatches you will probably obtain more Information than this Letter gives you. It will however I hope convince you, that I seize every Opportunity of assuring your Excellency how I am Your obliged & humble Servant.
(signed) W. Carmichael.
To B. Franklin Esqe.

